Citation Nr: 1145635	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.

4.  Entitlement to service connection for sleep apnea, to include secondary to service-connected diabetes mellitus, type II or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.  

The Veteran and his spouse testified at a November 2010 Travel Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to include entitlement to service connection for an acquired psychiatric disorder because the record contains psychiatric diagnoses of dysthymia and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  As noted above the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to more broadly include entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, pursuant to Clemons.  The Veteran should be advised that his claim for an acquired psychiatric disorder has been consolidated via an appropriate notice letter.  

The Board also finds that additional development under the duty to assist is necessary with respect to the Veteran's claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below.

The Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended.  75 Fed. Reg. 39843 (July 13, 2010).  Per the final notice published in the Federal Register, that revision applies to all claims pending before a VARO or the Board on or after the rule's effective date.  75 Fed. Reg. 39843 (July 13, 2010); 
75 Fed. Reg. 41092 (July 15, 2010).  The effective date of the rule is July 13, 2010.  That revision is applicable to the facts of this case, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witness or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)). 

The Board emphasizes that under the amended regulation, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided that the other requirements of the above paragraph are met, irrespective of whether the evidence shows that the Veteran "engaged in combat with the enemy" as previously required.  See VAOGCPREC 12-99 (65 Fed. Reg. 6,257 (2002)); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  When such is the case, verification of the stressor through independent sources is not required.  

Here, the Veteran's service records show that he was assigned to the 504th Military Police Battalion from May 1969 to March 1970 and served in Phu Bai, Vietnam.  The monthly summary for June 1969 from the Headquarters U.S. Military Assistance Command Vietnam (MACV) shows that shortly after the Veteran arrived at Phu Bai, the base camp of Headquarters U.S. Army XXIV Corp at Phu Bai sustained a rocket attack.  In light of the new amendments to 38 C.F.R. 
§ 3.304(f), the Board has determined that the Veteran's claimed stressor is confirmed as consistent with the places, types, and circumstances of his service.  

This claim must therefore be remanded for a VA examination and opinion addressing whether the Veteran has PTSD, whether any such diagnosed PTSD is related to the confirmed in-service stressor, and whether any other acquired psychiatric disorder is otherwise related to service.  In this regard, a November 2009 VA examination report shows that the Veteran was diagnosed with depression.  The record does not indicate that the Veteran has ever been afforded a VA examination to determine whether this condition is due to service.  

Accordingly, the evidence of record is insufficient for the Board to render a decision on the claim.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Regarding the issues of entitlement to increased ratings for service-connected diabetes mellitus, type II and hypertension, the Board finds that these issues need to be remanded for the issuance of a statement of the case (SOC) by the RO.  The June 2008 rating decision (with notice sent on July 3, 2008) denied higher ratings for these two service-connected disabilities, among others.  On October 3, 2008, VA received a statement from the Veteran indicating disagreement with the "statement of the case dated 3 July 2008" regarding the evaluations for diabetes mellitus and hypertension.  Additionally, a May 2009 rating decision denied a claim for service connection for sleep apnea and service connection for left and right knee disorders.  In a statement received in June 2009, the Veteran filed a notice of disagreement regarding "all conditions."  An October 2009 statement of the case addressed the left and right knee disorders, but not sleep apnea. 

The record does not reflect that a SOC has been issued in response to the Veteran's notice of disagreements pursuant to 38 C.F.R. § 19.26 regarding the increased rating and service connection issues noted above.  In this situation, the Court has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41  (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  
As such, the Board finds that these issues should be remanded for the issuance of a SOC by the RO.

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  In addition, the Veteran should be notified of the precise status of his claim, specifically the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must identify any psychiatric disorders currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.

a.  The examiner must then state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) began in or is related to his active military service.

b.  If the examiner has diagnosed the Veteran with posttraumatic stress disorder (PTSD) he must state whether that condition is at least as likely as not due to any of the Veteran's verified in-service stressor (i.e., the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor).  

A thorough rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of PTSD he/she must address the relevant evidence of record indicating that the Veteran does present with such a diagnosis, including VA treatment records and statements from both the Veteran and a colleague, both of whom are licensed professional counselors.  (See two statements by J.A., dated in December 2009 and received in November 2010).

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Provide the Veteran and his representative with a statement of the case as to the issues of entitlement increased ratings for diabetes mellitus, type II, and hypertension (as adjudicated in June 2008 and May 2009 rating decisions). The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


